             Case 1:20-cv-00725-AT Document 5 Filed 03/09/20 Page 1 of 1
                                                                                   FILED IN CLERK'S OFFICE
                                                                                          U.S.D.C. Atlanta


                                                                                        MAR 0 9 2020
                                                                                    JAMES N. HAT 1 EN, Clerk
                            UNITED STATES DISTRICT COURT                             y: Ql ilU. Deputy CieA
                            NORTHERN DISTRICT OF GEORGIA

                                     Case No. l:20-cv-0725


YAMAN F. TAYLOR,

         Plaintiff,

vs.



AMERICAN EAGLE OUTFITTERS, INC.,

         Defendant.
                                               /

                                 NOTICE OF SETTLEMENT

         Plaintiff, Yaman F. Taylor, hereby notifies the Court that the Parties have reached an

settlement in this action. Plaintiff and Defendant are in the process offinaiizing their settlement

agreement. Plaintiff expects that, within thirty (30) days, he wili be filing a Notice of Dismissal

of this Action With Prejudice.

Dated: ^ j c\ f -)^><LP Respectfully submitted,




                                              Y^n^F. Taylc^
                                              7^f5Gamet Drive
                                              Jonesboro, Georgia 30236
                                              Tayloryaman 12(%out{ook.com
                                              Phone: 678 558 8081
                                              Pro Se Plaintiff




52251760:2
